EXHIBIT 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. §1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the quarterly report of Circle Star Energy Corp. (the “Company”) on Form 10-Q for the period ended July 31, 2012, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, G. Jonathan Pina, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. §1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in this Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: September 19, 2012 By: /s/ G. Jonathan Pina G. Jonathan Pina, Chief Financial Officer (Principal Financial Officer) A signed original of this written statement required by Section 906 has been provided to Circle Star Energy Corp. and will be retained by Circle Star Energy Corp. and furnished to the Securities and Exchange Commission or its staff upon request.
